Citation Nr: 0310882	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-26 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
spine disorder.

2.  Entitlement to service connection for chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945 and October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

The veteran contends that he currently has a chronic lumbar 
spine disorder as the result of a back injury he reportedly 
sustained during service aboard the destroyer U.S.S. 
Woodworth.  The veteran also contends that he developed a 
chronic lung disorder as the result of exposure to asbestos 
during service or as the result of smoking cigarettes for 
numerous years.  After a preliminary review of the record, 
the Board determined that additional development was 
necessary prior to considering the claims on the merits.  
Pursuant to the Board's authority at that time to obtain 
evidence under 38 C.F.R. § 19.9(a)(2) (2002) without 
remanding to the RO, the Board afforded the veteran 
appropriate examinations and obtained medical opinions.  

The Board did not provide the veteran and his representative 
with notice of the examination results and an opportunity to 
respond in accordance with 38 C.F.R.      § 20.903(b).  

The Board notes that in the recently decided case, Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for Veterans Claims invalidated the Board's 
authority under 38 C.F.R. § 19.9(a)(2) (2002) to obtain 
evidence and cure procedural defects without remanding the 
matter to the RO.  Therefore, the RO must provide the veteran 
and his representative with notice of the examination results 
and afford them an opportunity to respond.  Thereafter, the 
RO should readjudicate the claims with consideration of the 
new evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Pursuant to 38 C.F.R. § 20.903(b), 
the RO should provide the veteran and his 
representative with notice of the August 
2002 examination results-including the 
addendums-and afford them the 
opportunity to present additional 
argument.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act (VCAA) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A.

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claims for service connection of a 
chronic lumbar spine disorder and chronic 
lung disorder.  To the extent that the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for due process and a 
readjudication of the claims for service connection of the 
claimed disabilities, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




